 Case 1:19-cv-00196-PLM-PJG ECF No. 20 filed 10/29/20 PageID.116 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ANGELA MEADE,                          )
          Plaintiff,                   )
                                       )     No. 1:19-cv-196
-V-                                    )
                                       )     HONORABLE PAUL L. MALONEY
ANGLE ASSET MANAGEMENT, LLC,           )
et al.,                                )
           Defendants.                 )
                                       )
                                   JUDGMENT

      Pursuant to Fed. R. Civ. P. 58, JUDGMENT is hereby entered in favor of Plaintiff

and against Defendant Dewayne Jevaughn Reddick in the amount of $12,878.21.

      IT IS SO ORDERED.

Date: October 29, 2020                              /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
